DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 16 December 2019 is acknowledged. Claims 1-12 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0008839 (“Zhang”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	As to claims 1-3, 6 and 7, Zhang teaches a resin composition (abstract). Table 1, example 1, teaches a composition having 38.3 volume percent of UHP-G1H boron nitride particles particles and 24.9% by volume of AS-50 alumina. As evidenced by applicant’s specification, para. 0111,  AS-50 aluminum oxide particles have an aspect ratio of 1.2, and meet the recitation of first inorganic particles as required by claims 1 and 3, and UHP-G1H boron nitride has an aspect ratio of 7, which meets the requirement for second inorganic particles as required by claims 1, 6, and 7. Furthermore, as evidenced by applicant’s specification, para. 0111, UHP-1GH and AS-50 has average major diameter and average particle diameter of 4 micrometers and 9 micrometers, thus the absolute value of the difference being 5 micrometers, which is within the recited range. The content of the second inorganic particles is calculated as 60.6 volume percent, and the first inorganic particles as 39.4 volume percent as a percent of the total of first and second inorganic particles, which meets the ranges of claims 1 and 2.
	As to claim 5, as evidenced by applicant’s specification, para. 0111, UHP-G1H is comprised of agglomerated boron nitride particles.

	As to claim 9, Table 1, example 1, first resin composition layer includes an epoxy (thermosetting) resin and curing (thermosetting) agent.
	As to claim 10, Zhang teaches the resin composition in sheet form (para. 0189).
	As to claim 11, Zhang teaches mixing the first and second inorganic particles, and epoxy and curing agent together (para. 0178).
	
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0181358 (“Kawahara”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

	As to claim 3, Kawahara, para. 0138, teaches that CB-P02, the first inorganic particle, is aluminum oxide, thus containing aluminum element.
	As to claim 4, Kawahara teaches an average circularity of CB-P02 of 0.92 (para. 0138).
	As to claims 5 and 7, Kawahara teaches that UHP-1GH (second inorganic particle) is agglomerated boron nitride.
	As to claim 8, Kawahara teaches that CB-P02 and UHP-1GH have the required thermal conductivity (paras. 0138, 042).
	As to claim 10, Kawahara teaches forming a sheet of the resin material (para. 0156). 
	As to claim 11, Kawahara teaches blending the aforementioned components (para. 0155).
	As to claim 12, Kawahara teaches a resin material (abstract) of second inorganic particles having an aspect ratio of 2 or less (abstract), which meets the recited definition for first inorganic particles. 
Kawahara teaches using this resin composition as an insulating layer between a copper foil (thermal conductor) and an aluminum plate (conductive layer), thus forming a laminate in the recited order (para. 0156).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/166609 A1 (“Fujikawa”) as evidenced by US 2015/0110985 (“Sakaguchi”) and by US 2020/0163221 (“Nishiyama”)
The citations below refer to US 2017/0081579, which is a US national stage publication of WO 2015/166609 A1 and deemed to be a faithful English translation.
The additional references are introduced to demonstrate that certain recited features are inherent in the disclosure of Fujikawa. See MPEP 2131.01.
As to claims 1-7 and 9, Fujikawa teaches a resin material having an epoxy (thermosetting compound) and curing agent (thermosetting agent), thus binder resin (Table 4, Comparative Example 6) 
As to the content of the first and second inorganic particles, Comparative example 6 discloses 9.3 parts of the aluminum oxide (first particles) and 50 parts of boron nitride particles. While this is expressed in mass percent rather than volume percent, Nishiyama, para. 0126 evidences that the density of boron nitride is 2.2 g/cm3 and alumina is 3.98 g/cm3. From this, it can be deduced that the first and second particles are present in respective volume amounts of approximately 9.3 and 90.7 volume percent based on the total of the two fillers. This meets the limitations of claims 1 and 2.
As to claim 8, Fujikawa teaches HP-40 as the second inorganic particles, where applicant’s specification evidences that such particles have thermal conductivity of 60 W/mK, and aluminum oxide CB-P02, where applicant’s specification, para. 0111, evidences that aluminum oxide particles have thermal conductivity of 30 W/mK.
As to claim 10, Fujikawa teaches forming the resin into a sheet (paras. 0252-0255).
.

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-225856 A (“Toray”) as evidenced by US 2020/0163221 (“Nishiyama”).
The additional references are used to show that certain recited features are inherent in the disclosure of Toray. See MPEP 2131.01.
As to claims 1-3, 6, 7 and 9, Toray teaches a resin material comprising an epoxy resin (thermosetting compound) and curing (thermosetting) agent (para. 0009), thus a binder resin as required by claims 1 and 9. Toray teaches that the composition contains spherical particles and boron nitride particles (para. 0009). Specifically, Toray, Table 4, para. 0085, Example 4, teaches a composition of epoxy resin, curing agent, filler d-3 and filler e-3. Filler d-3 is HP-40, which according to applicant’s specification measuring aspect ratio of 7 and major average particle diameter is 7 micrometers. Spherical filler e-3 is aluminum oxide AO802 having average particle diameter of 0.7 (para. 0083, table 2). Since the filler is spherical, the aspect ratio is presumed to be approximately 1, which is less than 2. As such, given the difference in average particle diameter of AO-802 and major diameter of HP-40 is less than 10, and the aspect ratios are met, filler e-3 and d-3 meet the recitation for first and second inorganic particles as recited by claims 1, 3 (because aluminum oxide contains aluminum), 6 (specification teaches aspect ratio of 7; Toray, table 1, para. 0082, measures as 14), and 7 (requiring second particles be boron nitride).
Example 4 teaches 40 parts of HP-40 and 14 parts of AO-802. While these are not given in volume percent, Nishiyama, para. 0126 evidences that boron nitride has a density of 2.20 g/cm3, and alumina a density of 3.98 g/cm3. From this, it can be calculated that example 4 has as a total of first and 
As to claim 5, Toray teaches the boron nitride (second inorganic particles) are preferably agglomerated (para. 0021). Furthermore, applicant’s specification, para. 0111, evidences that the HP-40 used in example 4 is agglomerated.
As to claim 8, Toray teaches the inorganic particles are alumina and boron nitride, which as evidenced by applicant’s specification, each have thermal conductivity in excess of 10 W/mK.
As to claim 10, teaches a sheet of the resin composition (claim 7).
As to claim 11, Toray teaches blending the first and second inorganic particles, epoxy resin (thermosetting compound), curing agent (thermosetting agent), thus binder (para. 0069).
As to claim 12, Toray teaches a resin material comprising an epoxy resin (thermosetting compound) and curing (thermosetting) agent (para. 0009), thus a binder resin. Toray teaches that the composition contains spherical particles and boron nitride particles (para. 0009). Specifically, Toray, Table 4, para. 0085, Example 4, teaches a composition of epoxy resin, curing agent, filler d-3 and filler e-3. Filler d-3 is HP-40, which according to applicant’s specification measuring aspect ratio of 7 and major average particle diameter is 7 micrometers. Spherical filler e-3 is aluminum oxide AO802 having average particle diameter of 0.7 (para. 0083, table 2). Since the filler is spherical, the aspect ratio is presumed to be approximately 1, which is less than 2. As such, given the difference in average particle diameter of AO-802 and major diameter of HP-40 is less than 10, and the aspect ratios are met, filler e-3 and d-3 meet the recitation for first and second inorganic particles as recited.
Example 4 teaches 40 parts of HP-40 and 14 parts of AO-802. While these are not given in volume percent, Nishiyama, para. 0126 evidences that boron nitride has a density of 2.20 g/cm3, and alumina a density of 3.98 g/cm3. From this, it can be calculated that example 4 has as a total of first and 
Toray teaches forming the composition into a laminate between a copper plate (which is metal, thus a thermal conductor) and a copper foil (which is metal, thus a conductive layer) (para. 0056). Toray teaches that the resin material is insulating (para. 0014), and thus Toray teaches a laminate of an insulating layer with a thermal conductor and conductive layer on opposite faces of the insulating layer.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-225856 A (“Toray”) as evidenced by US 2020/0163221 (“Nishiyama”) and JP 2016-219720 A (“Kimura”).
A partial machine translation of JP 2016-219720 A is enclosed with this action.
The additional references are used to show that certain recited features are inherent in the disclosure of Toray. See MPEP 2131.01.
The discussion of Toray with respect to claim 1 is incorporated by reference. Toray teaches AO-802 spherical aluminum oxide as first particles, which has evidenced by Kimura, para. 0155, has a sphericity (circularity) of 0.95.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764